Citation Nr: 0431657	
Decision Date: 11/30/04    Archive Date: 12/08/04

DOCKET NO.  02-17 731A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Newark, New Jersey


THE ISSUES

1.  Entitlement to an effective date prior to October 3, 2001 
for the grant of a 40 percent rating for service-connected 
lumbosacral strain.

2.  Entitlement to an increased rating for service-connected 
bilateral hearing loss, currently evaluated as 10 percent 
disabling. 

3.  Entitlement to an increased rating for service-connected 
lumbosacral strain, currently evaluated as 40 percent 
disabling. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. L. Wasser, Counsel

INTRODUCTION

The veteran served on active duty from September 1951 to 
August 1954.

This case comes to the Board of Veterans' Appeals (Board) 
partly on appeal from a February 2002 decision by the RO in 
Newark, New Jersey which, in pertinent part, granted a 40 
percent rating for service-connected lumbosacral strain, 
effective October 3, 2001.  The veteran appealed for an 
earlier effective date for the grant of a 40 percent rating.  
This case also comes to the Board on appeal from a December 
2003 rating decision which denied an increase in a 10 percent 
rating for bilateral hearing loss, and denied an increase in 
a 40 percent rating for service-connected lumbosacral strain.

The issues of entitlement to an effective date prior to 
October 3, 2001 for the grant of a 40 percent rating for 
lumbosacral strain, and the issue of entitlement to an 
increased rating in excess of 40 percent for lumbosacral 
strain are addressed in the REMAND portion of the decision 
below and are REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.


FINDINGS OF FACT

The veteran's bilateral hearing loss is currently manifested 
by Level I hearing in the right ear and Level XI hearing in 
the left ear.


CONCLUSION OF LAW

The criteria for a rating in excess of 10 percent for 
bilateral hearing loss have not been met.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. § 4.85, Diagnostic Code 6100 (2004).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

There has been a significant change in the law shortly prior 
to this appeal with the enactment of the Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 
2096 (2000).  See, 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 
(West 2002).  This law eliminates the concept of a well-
grounded claim, and redefines the obligations of VA with 
respect to the duty to assist.  The new law also includes an 
enhanced duty to notify a claimant as to the information and 
evidence necessary to substantiate a claim for VA benefits.  
The final rule implementing the VCAA was published on August 
29, 2001.  66 Fed. Reg. 45,620-32 (Aug. 29, 2001) (codified 
at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a)). 

The Board notes that a decision promulgated on September 22, 
2003, Paralyzed Veterans of America v. Secretary of Veterans 
Affairs, 345 F.3d 1334 (Fed. Cir. 2003), the United States 
Court of Appeals for the Federal Circuit (Court) invalidated 
the 30-day response period contained in 38 C.F.R. § 
3.159(b)(1) as inconsistent with 38 U.S.C.§ 5103(b)(1). The 
Court made a conclusion similar to the one reached in 
Disabled American Veterans v. Secretary of Veterans Affairs, 
327 F.3d 1339, 1348 (Fed. Cir. 2003) (reviewing a related 
Board regulation, 38 C.F.R. § 19.9).  The Court found that 
the 30-day period provided in § 3.159(b)(1) to respond to a 
VCCA duty to notify is misleading and detrimental to 
claimants whose claims are prematurely denied short of the 
statutory one-year period provided for response.  With 
respect to Paralyzed Veterans of America v. Secretary of 
Veterans Affairs, on December 16, 2003, the President signed 
H.R. 2297, the Veterans Benefits Act of 2003 (the Act).  
Section 701 of the Act contains amendments to 38 U.S.C. §§ 
5102 and 5103.  The Act contains a provision that clarifies 
that VA may make a decision on a claim before the expiration 
of the one-year VCAA notice period.  Veterans Benefits Act of 
2003, P.L. 108- __, Section 701 (H.R. 2297, December 16, 
2003).

The record reflects that the VA has made reasonable efforts 
to notify the veteran of information and evidence needed to 
substantiate his claims.  The veteran was provided rating 
decisions dated in February 2002, and December 2003, the 
statement of the case, and the June 2004 supplemental 
statement of the case and a VCAA letter dated in May 2003.  
These documents provide notice of the law and governing 
regulations, as well as the reasons for the determination 
made regarding his claims and specifically inform him of the 
cumulative evidence provided to VA or obtained by VA on his 
behalf.  The May 2003VCAA letter also informed him of what 
evidence the VA would obtain.  Quartuccio v. Principi, 
16 Vet. App. 183, 187 (2002).  

All available records have been obtained and associated with 
the claims folder.  The veteran has received VA audiological 
examinations during the course of this appeal.

The Board notes that this May 2003 letter was mailed to the 
appellant subsequent to the appealed rating decision in 
violation of the VCAA and the VA has not specifically 
informed the veteran to provide any evidence in the 
claimant's possession that pertains to the claim as required 
by 38 C.F.R. § 3.159.  The Board, however, finds that in the 
instant case the appellant has not been prejudiced by this 
defect.  In this regard, the Board notes the appellant was 
provided notice of the division of responsibility in 
obtaining evidence pertinent to the case and ample 
opportunity to submit and/or identify such evidence.  The 
veteran has, in fact, submitted additional evidence.  
Therefore, under the circumstances, the Board finds that any 
error in the implementation of the VCAA is deemed to be 
harmless error.  VA has satisfied both its duty to notify and 
assist the veteran in this case and adjudication of this 
appeal at this juncture poses no risk of prejudice to the 
veteran.  See, e.g., Bernard v. Brown, 4 Vet. App. 384, 394 
(1993); VAOPGCPREC 7-2004.

Factual Background

VA audiometric testing performed in April 2000 revealed that 
pure tone decibel thresholds were as follows:




HERTZ



1000
2000
3000
4000
AVG.
RIGHT
10
20
55
55
35
LEFT
85
80
95
105+
91

The veteran's speech discrimination score on the Maryland CNC 
word list was 100 percent correct in the right ear and 0 
percent in the left ear.  With respect to the right ear, the 
examiner diagnosed hearing which was within normal limits 
from 250 hertz through 2000 hertz, and moderate to mild 
sensorineural hearing loss from 3000 hertz through 8000 
hertz, with an excellent discrimination score.  With respect 
to the left ear, there was severe to profound sensorineural 
hearing loss from 250 hertz through 8000 hertz, and a very 
poor discrimination score.  At a May 2000 ear disease 
examination, the diagnoses were tinnitus by history, no 
active ear disease, and bilateral sensorineural hearing loss.

Service connection was established for bilateral hearing loss 
in a February 2002 rating decision.  A 10 percent rating was 
assigned for this disability.

In November 2002, the veteran submitted a claim for an 
increased rating for bilateral hearing loss.

VA audiometric testing performed in November 2002 revealed 
that pure tone decibel thresholds were as follows:




HERTZ



1000
2000
3000
4000
AVG.
RIGHT
10
30
60
50
38
LEFT
90
85
95
105+
94+

Speech audiometry revealed speech recognition ability of 88 
percent in the right ear and of 0 percent in the left ear.  
With respect to the right ear, the examiner diagnosed hearing 
which was within normal limits through 1000 hertz, sloping to 
mild to moderately severe sensorineural hearing loss from 
2000 to 8000 hertz.  Speech recognition ability was good in 
the right ear.  With respect to the left ear, there was 
severe to profound sensorineural hearing loss.  

VA audiometric testing performed in June 2003 revealed that 
pure tone decibel thresholds were as follows:




HERTZ



1000
2000
3000
4000
AVG.
RIGHT
10
20
45
35
28
LEFT
90
90
95
105+
95+

The veteran's speech discrimination score on the Maryland CNC 
word list was 96 percent correct in the right ear and 0 
percent in the left ear.  With respect to the right ear, the 
examiner diagnosed hearing which was within normal limits 
through 2000 hertz, gradually sloping to a moderate high 
frequency sensorineural hearing loss.  With respect to the 
left ear, there was severe to profound sensorineural hearing 
loss.  

By a letter dated in March 2004, an audiologist from the 
Bright Hearing Center indicated that the veteran underwent an 
audiological evaluation in February 2004.  She noted that 
pure-tone testing revealed bilateral sensorineural hearing 
loss, poorer in the left ear.  Word recognition scores were 
96 percent in the right ear and 0 percent in the left ear.  
The diagnostic impression was mild sensorineural hearing loss 
in the right ear, and severe to profound hearing loss in the 
left ear.

Analysis

The veteran contends that his service-connected bilateral 
hearing loss is more disabling than currently evaluated.

When rating the veteran's service-connected disability, the 
entire medical history must be borne in mind.  Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).  However, the present 
level of disability is of primary concern in a claim for an 
increased rating; the more recent evidence is generally the 
most relevant in such a claim, as it provides the most 
accurate picture of the current severity of the disability.  
Francisco v. Brown, 7 Vet. App. 55 (1994).

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  38 U.S.C.A § 1155 (West 2002); 38 C.F.R. 
Part 4 (2003).  Separate diagnostic codes identify the 
various disabilities.

A rating for hearing loss is determined by a mechanical 
application of the rating schedule to the numeric 
designations assigned based on audiometric test results. 
Lendenmann v. Principi, 3 Vet. App. 345 (1992).

Evaluations of bilateral defective hearing range from 
noncompensable to 100 percent. This is based on organic 
impairment of hearing acuity as measured by the results of 
controlled speech discrimination tests (Maryland CNC), 
together with the average hearing threshold level as measured 
by pure tone audiometry tests in the frequencies of 1000, 
2000, 3000, and 4000 Hertz. To evaluate the degree of 
disability from service-connected hearing loss, the rating 
schedule establishes eleven auditory acuity levels ranging 
from numeric level I for essentially normal acuity, through 
numeric level XI for profound deafness. 38 C.F.R. § 4.85 
(2003).

When the pure tone thresholds in each of the four specified 
frequencies (1,000, 2,000, 3,000, and 4,000 hertz) is 55 
decibels or more the rating specialist will determine the 
Roman numeral designation for hearing impairment from either 
Table VI or Table VI-a, whichever results in the higher 
numeral, each ear will be evaluated separately.  38 C.F.R. § 
4.86(a).  When the pure tone threshold is 30 decibels or less 
at 1,000 hertz and 70 decibels or more at 2,000 hertz, the 
rating specialist will determine the Roman numeral 
designation for hearing impairment from either Table VI or 
Table VI-a whichever results in the higher numeral. That 
numeral will then be elevated to the next higher Roman 
numeral. 38 C.F.R. § 4.86(b).

The test results from the June 2003 VA audiological 
examination show the average threshold (for the frequencies 
of 1000, 2000, 3000, and 4000 hertz) was 28 decibels for the 
right ear with speech discrimination of 96 percent.  Under 
Table VI of 38 C.F.R. § 4.85, this translates to Level I 
hearing in the right ear.  At this examination, the average 
threshold (for the frequencies of 1000, 2000, 3000, and 4000 
hertz) was 95+ decibels for the left ear with speech 
discrimination of 0 percent.  Under Table VI or Table VIA of 
38 C.F.R. § 4.85, this translates to Level XI hearing in the 
left ear.  Applying Table VII of 38 C.F.R. § 4.85, Level I 
hearing for the right ear and Level XI hearing for the left 
ear, warrants a 10 percent rating for bilateral hearing loss 
under Diagnostic Code 6100.

Finally, in evaluating this claim, the Board notes that there 
is no evidence of an exceptional or unusual disability 
picture with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards.  38 C.F.R. § 3.321(b) (2003).  In the absence of 
evidence that the hearing loss causes marked interference 
with employment or has required frequent periods of 
hospitalization, referral for consideration of an 
extraschedular rating is not warranted.  Shipwash v. Brown, 8 
Vet. App. 218 (1995).

The preponderance of the evidence is against the veteran's 
claim for an increased rating for bilateral hearing loss.  
Consequently, the benefit-of-the-doubt rule does not apply, 
and the claim must be denied.  38 U.S.C.A. § 5107(b) (West 
2002); Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 


ORDER

An increased rating for bilateral hearing loss is denied.


REMAND

With respect to the issues of entitlement to an effective 
date prior to October 3, 2001 for the grant of a 40 percent 
rating for lumbosacral strain, and the issue of entitlement 
to an increased rating in excess of 40 percent for 
lumbosacral strain, the Board finds that additional 
development is necessary prior to Board review.

Initially, the Board notes that additional pertinent evidence 
was received by the RO in September 2004, specifically a 
private medical record dated in February 2004.  This evidence 
has not yet been reviewed by the RO in conjunction with the 
veteran's claim for an increased rating for lumbosacral 
strain, and the veteran did not submit a waiver of initial 
review by the RO.  To avoid potential prejudice to the 
veteran, this case must be remanded to the RO for 
readjudication of the claim for entitlement to an increased 
rating for lumbosacral strain, with consideration of all 
additional evidence received since the July 2004 supplemental 
statement of the case.  See 38 C.F.R. §§ 19.9(a)(1), 19.31, 
19.37 (2002); Bernard v. Brown, 4 Vet. App. 384 (1993).

With respect to the claim for an effective date prior to 
October 3, 2001 for the grant of a 40 percent rating for 
lumbosacral strain, the Board finds that the RO should 
attempt to obtain any VA outpatient treatment records dated 
prior to April 19, 1999 pertaining to this disability.  See 
Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records 
are in constructive possession of the agency, and must be 
obtained if the material could be determinative of the 
claim).

Finally, with respect to the claim for an increased rating 
for lumbosacral strain, the Board notes that the December 
2003 rating decision indicates that service connection has 
been granted for disc herniation at L5-S1 and multi-level 
disc degeneration.  As such, the Board also finds that a 
specialized examination by a neurologist is warranted in this 
case.  

In light of the foregoing, the case is remanded to the RO for 
the following action:

1.  The RO should furnish the veteran the 
appropriate release of information forms 
in order to obtain copies of all private 
medical records pertaining to treatment 
for his low back disorder subsequent to 
February 24, 2004.  He should be asked to 
identify the dates and locations he as 
received VA treatment for his low back 
disorder prior to October 3, 2001 and 
subsequent to August 2001.  The RO should 
then obtain these records.  

2.  The RO should request the VA 
outpatient clinic "Brick" to furnish 
copies of all medical records pertaining 
to treatment of the veteran's low back 
prior to April 19, 1999 and subsequent to 
August 22, 2001.

3.  The RO should then schedule the 
veteran for a VA examination by a 
neurologist to determine the severity of 
his lumbosacral spine disabilities.  The 
claims folder must be made available to 
and reviewed by the examiner in 
conjunction with the examination, and the 
examination report should reflect that 
this was done.  The examination report 
should include the following:

a.  In addition to an electromyogram 
(EMG) and nerve conduction studies (NCS), 
any other tests deemed necessary should 
be performed.  Range of motion studies 
should be performed, and the examiner is 
requested to state the normal range of 
motion of the lumbosacral spine.  The 
examiner should identify and assess any 
objective evidence of pain.  The examiner 
should indicate whether the veteran has 
ankylosis of the spine.

b.  The extent of any incoordination, 
weakened movement and excess fatigability 
on use should be described.  To the 
extent possible the functional impairment 
due to incoordination, weakened movement 
and excess fatigability on use should be 
assessed in terms of additional degrees 
of limitation of motion.  The examiner 
should also express an opinion concerning 
whether there would be additional limits 
on functional ability on repeated use or 
during flare-ups.

c.  If neurological involvement is 
identified, the examiner is requested to 
identify the nerve(s) involved and 
indicate whether the degree of paralysis 
is complete or incomplete.  If 
incomplete, whether the degree is mild, 
moderate, moderately severe, or severe.  
The examiner should also provide an 
opinion concerning the impact of the 
disability on the veteran's ability to 
work.

4.  The RO should then re-adjudicate the 
claims on appeal, to include 
consideration of all evidence received 
since the last supplemental statement of 
the case.  If the claims are denied, the 
veteran and his representative should be 
issued a supplemental statement of the 
case, and given an opportunity to respond 
before the case is returned to the Board.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                     
______________________________________________
	ROBERT P. REGAN
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



